Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments filed on August 22, 2022 have been fully considered but they are not persuasive.  Because Kimura Koshiro JP 2012092767 fig 1 show the cylinder block with the cylinder head of a 4 cylinders internal combustion engine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura Koshiro JP 2012092767.

 	Kimura Koshiro teaches a combustion chamber formed in the cylinder; a cylinder head disposed on a cylinder block (see figure 1); an air supplier configured to supply air to a circumferential area of the combustion chamber, wherein the air supplier is configured to supply air to the circumferential area before ignition to gather a rich air-fuel mixture that is present in the combustion chamber to a central area of the combustion chamber such that a stratified body comprising a layer of the air-fuel mixture in the central area (see figures 9a 9b) and a layer of the air in the circumferential area is formed (see figure 9a), and wherein the cylinder block comprises the cylinder (see figure 1).
Claim(s) 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP WO200501734.
JP WO200501734 teaches a combustion chamber formed in the cylinder; a cylinder head 26 disposed on a cylinder block 17; an air supplier configured to supply air to a circumferential area of the combustion chamber, wherein the air supplier is configured to supply air to the circumferential area before ignition to gather a rich air-fuel mixture  M that is present in the combustion chamber to a central area of the combustion chamber such that a stratified body comprising a layer of the air-fuel mixture in the central area and a layer of the air 19 in the circumferential area is formed, and wherein the cylinder block comprises the cylinder (see figures 1, 44).
Claim(s) 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3613018.

	JP 3613018 teaches a combustion chamber formed in the cylinder; a cylinder head 3 disposed on a cylinder block 2 (see figure 1); an air supplier configured to supply air to a circumferential area of the combustion chamber, wherein the air supplier is configured to supply air to the circumferential area before ignition to gather a rich air-fuel mixture that is present in the combustion chamber to a central area of the combustion chamber such that a stratified body comprising a layer of the air-fuel mixture M (see figure 7a)in the central area and a layer of the air (Air in figure 7a) in the circumferential area is formed (see figure 7a) , and wherein the cylinder block comprises the cylinder.
Claim(s) 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3613020.
	JP 3613020 teaches a combustion chamber formed in the cylinder; a cylinder head 3 disposed on a cylinder block 2 (see figure 1); an air supplier configured to supply air to a circumferential area of the combustion chamber, wherein the air supplier is configured to supply air to the circumferential area before ignition to gather a rich air-fuel mixture that is present in the combustion chamber to a central area of the combustion chamber such that a stratified body comprising a layer of the air-fuel mixture in the central area M (see figure 8a) and a layer of the air (see figure 8a (Air)) in the circumferential area is formed (see figure 8a), and wherein the cylinder block comprises the cylinder.
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747